UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7227



R. B. BOYD,

                                           Petitioner - Appellant,

          versus


STEPHEN M. DEWALT, Warden, Federal Prison
Camp; UNITED STATES OF AMERICA; DEPARTMENT OF
JUSTICE, Federal Bureau of Prisons,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-12-5-H)


Submitted:    December 19, 2002        Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


R. B. Boyd, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     R.B. Boyd, a federal prisoner, appeals the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Boyd v. Dewalt, No. CA-02-12-5-H (E.D.N.C. July 17, 2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2